Appellant makes application for leave to file a second motion for rehearing and points out that, in addition to having been convicted under the provisions of articles 1103 and 1105, P. C., as charged in the first count of the indictment, he was also convicted under the provisions of article 141a, P. C., as charged in the second count of the indictment, with the assessment of a fine of one hundred dollars. Appellant contends that after he has been convicted and pending his appeal to this court, article 141a, supra, was repealed by Sec. 15, Chap. 44, Acts of Regular Session, 43rd Legislature, and that no saving clause was embraced in the repealing act.
Under the terms of the act last mentioned, the penalty was changed to provide that one violating the provisions of said act should be guilty of a felony and upon conviction punished by confinement in the penitentiary for not more than two years, or by confinement in the county jail for not less than one month, nor more than six months, or by a fine of not less than one hundred nor more than five hundred dollars, or by both such fine and imprisonment. However, chapter 44, supra, contains a saving clause. It is provided in section 17 of said chapter, among other things, that article 141a, is repealed. A further provision of said section reads as follows: "And further provided, that no offense committed and no fine, forfeiture or penalty incurred under such above repealed Acts before *Page 24 
the effective date of this Act, shall be affected by the repeal herein of any such laws, but the punishment of such offense and the recovery of such fines and forfeitures shall take place as if the law repealed had remained in force."
It is unnecessary to decide whether, in the absence of the saving clause above quoted, appellant could have escaped prosecution under the second count of the indictment. Manifestly, under the saving clause, he is in no position to contend that the repeal of article 141a, supra, entitles him to a reversal.
The application for leave to file a second motion for rehearing is denied.
Denied.